Citation Nr: 1451664	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  13-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956 and from September 1958 to September 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to active duty service.

2.  Tinnitus is etiologically related to bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has substantially satisfied the duties to notify and assist with respect to the claims for entitlement to service connection for hearing loss and tinnitus.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.

The Veteran asserts that he is entitled to service connection for bilateral hearing loss and tinnitus due to noise exposure during active duty service.  A June 2010 VA audiological examination reflects that the Veteran had diagnosed of bilateral sensorineural hearing loss and tinnitus, satisfying the first element of a service connection claim.  The Veteran stated that he was exposed to guns while serving on a heavy cruiser in the Navy.  The Veteran also stated that when he served in the Air Force, he was exposed to extreme noise by jet aircraft engines on many occasions.  He reported that his main duty was guarding aircraft on the flight line.  See June 2010 notice of disagreement.  The Board finds that the Veteran's reported exposure to noise is consistent with the circumstances of his service.  Thus, he is presumed to have been exposed to loud noise in service.  

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  In a June 2010 letter, a private audiologist stated that "It is likely as not that his history of noise exposure in the military contributed to his hearing loss."  The private audiologist noted that the Veteran reported a history of noise exposure while serving in the Air Force on the flight line.  He reported that he was told he had some hearing loss at the time of his discharge.  The Board notes that the Veteran's service treatment records from his second period of service in the Air Force have not been added to the claims file. 

A June 2010 VA audiological examination report reflects that the examiner could not resolve the issue of whether the Veteran's hearing loss or tinnitus was related to noise exposure from jet engines and gun turrets without resorting to mere speculation.  The VA examiner stated that due to lack of evidence, she could not resolve the issue.  The VA examiner found the Veteran's tinnitus "is likely secondary to hearing loss."

The Veteran has asserted that he has had hearing loss since service.  A February 2010 private audiological record indicates the Veteran reported he had noticed tinnitus in the right ear for at least 3 months.  He reported a history of exposure to noise in service.  

The Board finds the overall evidence is at least in equipoise as to whether the Veteran's hearing loss is related to service.  The June 2010 letter from the private audiologist indicates the hearing loss is related to service.  As the June 2010 VA examiner found that she could not provide an opinion without resorting to mere speculation, the opinion has limited probative value.  The Veteran's assertion that he has had symptoms of hearing loss since service is not contradicted by the evidence of record.  Thus, the Board finds the assertion to be credible.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that his hearing loss is related to service.  

In regard to the Veteran's tinnitus, the June 2010 VA examiner specifically found the tinnitus was secondary to hearing loss.  There is no evidence against a finding that the Veteran's tinnitus is related to his hearing loss.  As the Board finds the Veteran is entitled to service connection for hearing loss, entitlement to service connection for tinnitus is also warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


